IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-18-00207-CV

        IN RE DPA'S ASSIST THE OFFICER FOUNDATION, INC.


                                 Original Proceeding



                                       ORDER


       Relator’s motion for time to file a reply to the response filed by Real-Party-in-

Interest is granted. Relator’s reply, if any, is due December 7, 2018.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed December 5, 2018